Supplemental Opinion on Rehearing.
Ladd, J.
7' tenant?15leases: covenant tor quiet enjoyment. A rehearing was granted on the contention of appellant that, from the mere renting or leasing of the premises for ..... a term of years, a covenant of quiet enjoyment is not to be implied. There are many respectable authorities so holding. See Adams v. Gibney, 6 Bing. 656; Lovering v. Lovering, 13 N. H. 513; Baxter v. Ryerss, 13 Barb. (N. Y.) 268; Mershon v. Williams, 63 N. J. L. 398 (44 Atl. 211); Frost v. Raymond, 2 Caines (N. Y.) 188 (2 Am.D. 228).
Anciently, estates were created by donation to the tenant, and thereupon, reciprocal relations arose by implication; from the tenant were due homage and feudal services, and in return, the donor or chief lord was bound to assure to the vassal the enjoyment of the estate. These duties were held to arise, however, not from express obligation or contract, but from the nature of the tenure. They were imposed upon the tenant by his acceptance of the estate, and might be exacted by the lord, who employed the term “dedi,” or other term of donation by which es-' tates were created. Lord Coke says: ¡
“Where dedi is accompanied with a perdurable tenure of the feoffor and his heirs, there dedi importeth a perdurable warranty for the feoffor and his heirs to the feoffee and Ms heirs.” 2 Inst. 275. <
Upon the enactment of the statute quia emptores, destroying the practice of subinfeudation, and cutting off the tenure, the correlative obligation of warranty could not be raised against the heir of the feoffor; but the feoffor himself was supposed ■ to be bound by his gift and the *247warranty for life. From this is derived the principle that, whenever an estate is created by the word “give,” it implies a warranty for the life of the grantor. When it became the practice to authenticate the transfers of land by deeds, a warranty was held to be implied from the words of feoffment, dedi or concessi; and, as these words were uniformly employed by conveyances in the preparation of deeds, and the courts declared a warranty of quiet enjoyment to be implied therefrom, it was said that “no other verb in the law doth make a warranty but warrantizo only.” Co. Litt. 884a. And the law seems still to obtain that, in the absence of express words of warranty, a covenant will not be implied from a conveyance of land unless dedi or concessi or their equivalent in meaning is found therein.
Up to this point, there seems to be no- conflict in the authorities. This arises in determining whether a like doctrine is apxdicable to leases, and whether the use of certain words, as “demisi” or “concessi” is essential to the implication of a warranty of quiet enjoyment in a lease for a term of years. In Young v. Hargrave’s Admr., 7 Ohio 427, the court says:
“In leases for years, the case is different. They were not originally regarded as estates in the land, but as contracts for the perception of the profits. The possession of the lessee was not regarded as in his own right, but as the possession of the grantor, and the destruction of the freehold was attended with the destruction of the lease. The lessee had no means of redress or indemnity except upon the contract. The words of the lease, ‘yielding and paying,’ etc., were construed a covenant by the lessee to pay rent; and the words ‘grant, devise,’ etc., were held to imply a covenant on the part of the lessor to pay damages to tne tenant if the possession was lost. A warranty, therefore, is implied in a lease in a different sense from the implied *248warranty of a freehold. The latter depends on tenure, the former on contract. The remedies, too, were originally different. In the latter, the disseisee recovered the value in land; in the former, damages only for the breach of the contract. Hence, a warranty is implied from any contract for the possession of lands amounting to a lease for years, no matter in what words it is framed; but the warranty of a freehold is not implied, except from the feudal term of donation.”
In Hamilton v. Wright’s Admr., 28 Mo. 199, the lease recites that “the said Wright leases unto the said Dilfey,'” and the court concluded that there was an implied covenant for quiet enjoyment, saying:
“It is almost an axiom in the law that the words ‘demist’ ‘eoneessi/ or demise and grant, in a lease for years, contain an implied covenant for quiet enjoyment, and that the lessor had power to demise; but it is insisted that no other words have that technical operation. In many of the early cases, which discuss the force of particular words on this subject, the leases were in Latin, and, as the words ‘demist’ or ‘eoneessi’ were always employed, it was only necessary to decide on the effect of these words; and as, in England, leases are drawn by professional conveyancers, who use established forms or follow stereotyped phrases that contain the words ‘grant’ and ‘demise,’ their courts have not been called on to decide whether other equivalent words would not have the same force and imply the same covenants. Whilst, therefore, the adjudged cases assume or decide that the use of the word ‘demise’ of itself implied a covenant, it cannot be inferred that no other translation of ‘demist’ has the same operation. The case of Lovering v. Lovering, 13 N. H. 517, is the only case we have seen which denies that such an effect can be implied from the words ‘let and lease,’ and the reasoning of the court is founded - solely on the absence of these words in the older cases. But *249Rawle, in liis learned treatise on Covenants for Title, properly observes that the only difference would seem to be that they used the Latin word 'demisi ’ of which he thinks ‘lease’ is a fair translation; and the law now seems to be that the implied covenants arise, not from particular or fixed terms, but from the words of leasing. * * * The lessor must have intended that the lease should be beneficial to the lessee, and the latter had the right to require of his landlord that the quiet enjoyment of it should be secured to him against eviction or disturbance by his act or the act of those who claim under or paramount to him. (Smith, Land. & Ten. 262, 268.) We think, then, that the lease in this case contained a covenant for quiet enjoyment implied by law, which ran with the land, and for the breach of which an action accrued to the assignee of the term.”
In Maule v. Ashmcad, 20 Pa. 482, Black, J., thus states the court’s conclusion:
“It is not denied that the word 'demisi' in a lease implies a covenant for quiet enjoyment during the term. That word was not used here, for the lease was made by parol, and the parties did not understand Latin. But the word ‘lease’ is a fair translation of 'demisi,' and ought to be and is interpreted in the same way by the courts.”
Hart v. Windsor, 12 Mees. & W. 68, 85; Baugher v. Wilkins, 16 Md. 35; Wade v. Halligan, 16 Ill. 507; Ellis v. Welch, 6 Mass. 246 (4 Am. D. 122). A covenant for quiet enjoyment is implied in every mutual contract for the leasing and demise of land. Mack v. Patchin, 42 N. Y. 167 (1 Am. Rep. 506); Black v. Gilmore, 9 Leigh (Va.) 446 (33 Am. D. 253); Maxwell v. Urban, 22 Tex. Civ. App. 565 (55 S. W. 1124).
In Hanley v. Banks, 6 Okla. 79 (51 Pac. 664), the correct rule is thus laid down, as approved by Wood, Land. & Ten., Sec. 354:
“Although there is in this lease no express covenant *250for quiet enjoyment, the law implies such a covenant from the contract of leasing. The rule is that whether a lease contains a covenant for quiet enjoyment or not is, so far as the rights of the tenant are concerned, immaterial, as, in all cases, unless otherwise expressly provided, the law implies such a covenant. A covenant for quiet enjoyment is implied in every mutual contract for leasing, by whatever form of words the agreement is made; and, for the breach of such covenant occasioned through the fault of the lessor, the lessee has his remedy for such damages as result to him therefrom.”
In a great number of cases, collected in a note at Section 79, 1 Tiffany on Landlord and Tenant, the law is assumed to be as above stated. A recent decision in England is to the effect that an undertaking for quiet enjoyment as against the acts of the lessor and those claiming under him is to be implied from the mere relation of landlord and tenant. Budd-Scott v. Daniell, 2 K. B. (1902) 351. It is said in Rawle on Covenants for Title, (5th Ed.) Section 274.:
“In the absence of words of leasing, as, for instance,where the lease is by parol, it is well settled that the law will imply a covenant for quiet enjoyment from the mere relation of landlord and tenant.”
This court so held in Harmont v. Sullivan, 128 Iowa 309. There is no reasonable ground for any other conclusion. One who rents or leases land or urban realty for a term at a stipulated monthly or yearly rental is as much bound to furnish the property for use during the term as the lessee is to pay the rent during such term. The use for the term is the subject of the contract, the thing negotiated; and the loss of this use for any portion of or all the period stipulated, through acts of the landlord or those claiming under him, or owing to a paramount title, would be a breach of his undertaking, regardless of the use of technical words, *251such as “demise,” in the contract. The coven apt was clearly to be implied from the renting of the premises for the period specified. Other features of the petition for rehearing require no further attention.
There was no objection to the instruction on measure of damages prior to its being given, and for that reason, exceptions thereto cannot be considered. Section 3705-a, Code Supp.,. 1913.
We adhere to the opinion as originally filed, and the judgment of the district court is — Affirmed.
Gaynob, O. J., Evans and Salinger, JJ., concur.